Citation Nr: 0404785	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a wound to 
the right leg.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1951 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  

During the course of this appeal, the veteran perfected the 
issue of entitlement to service connection for PTSD.  In an 
October 2003 rating determination, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation.  This decision constitutes a full grant of the 
benefit sought and the issue of service connection for PTSD 
is no longer before the Board.  Grantham v. Brown, 114 F.3d 
1156 (Fed Cir. 1997).


REMAND

The Board notes that the veteran originally claimed service 
connection for residuals of a shrapnel wound to the right 
leg.  The Board observes that the veteran's service medical 
records do not contain evidence of a shrapnel wound to the 
leg.  However, the record does contain evidence of the 
veteran sustaining injuries to his right leg.  The Board 
observes that in March 1952, the veteran was noted to have 
sustained trauma to his right leg a week earlier.  The 
veteran was found to have two crusted areas over his right 
anterior tibia measuring 1.5 cms. in size.  He was also noted 
to have lesions where pus was draining.  

The Board further observes that the veteran was hospitalized 
in October 1954 after suffering two superficial abrasions on 
the lateral aspect of the right leg.  Physical examination 
showed a 4 inch raised mass on the anterior portion of the 
right lower leg.  The veteran was diagnosed as having 
thrombophlebitis of the right saphenous vein of the lower leg 
at the time of admission.  He remained hospitalized for six 
weeks.  After treatment, the final diagnoses were changed to 
abrasion to the right lower leg and a hematoma, secondary to 
abrasion of the right lower leg.  

In his May 2000 substantive appeal, the veteran indicated 
that the March 1952 service medical records showed that he 
had received treatment for trauma sustained to his right leg 
in March 1952.  

While the Board notes that the veteran's personnel records 
reveal that his actual service in Korea did not begin until 
May 1952 and ended in January 1953, he still sustained wounds 
to his right leg while on active service.  

The Board further notes that the veteran has not been 
afforded a VA examination with regard to his right leg 
wounds.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current right leg disorder.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render the following opinion:  Is it at 
least as likely as not that any current 
right leg disorder, including scars, is 
related to the veteran's period of 
service, including as a result of any 
injuries sustained inservice?  Complete 
detailed rationale is requested for each 
opinion that is rendered.

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


